Judgment, in so far as it allows the defendant credit for the alleged deficiency in the acreage, reversed on the law and the facts, with costs, and judgment of foreclosure and sale for the full amount remaining due and unpaid on the plaintiff’s mortgage is directed in plaintiff’s favor. The proof in this ease shows that the purchase was of the farm in bulk, and not by acreage, and hence no credit for any deficiency in acreage should have been allowed. (See Ireland v. Baylis, 188 App. Div. 981; Bishop v. Decker, 166 id. 890; affd., 221 N. Y. 557.) Findings of the trial court inconsistent with this decision are reversed, and appropriate findings in accordance with the judgment here rendered will be made.
Rich, Jaycox and Manning, JJ., concur; Young, J., dissents, and reads for affirmance, with whom Kelly, P. J., concurs. Settle order on notice.